United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 14, 2012                  Decided July 31, 2012

                        No. 11-7066

                     KAREN FELD,
               APPELLANT/CROSS-APPELLEE

                             v.

                     KENNETH FELD
               APPELLEE/CROSS-APPELLANT


                 Consolidated with 11-7072


        Appeals from the United States District Court
                for the District of Columbia
                    (No. 1:08-cv-01557)


    Steven M. Oster argued the cause for appellant/cross-
appellee. With him on the briefs was Christopher E. Hassell.

    Jonathan S. Franklin argued the cause for appellee/cross-
appellant. With him on the briefs were John M. Simpson,
Matthew H. Kirtland, and Mark Emery. Joseph T. Small Jr.,
entered an appearance.

    Before: HENDERSON, ROGERS, and GRIFFITH, Circuit
Judges.
                               2
    Opinion for the Court filed by Circuit Judge GRIFFITH.

     GRIFFITH, Circuit Judge: Karen Feld sued her brother,
Kenneth Feld, after he had her forcibly removed from the
building in which he owned a condominium she was visiting.
She appeals the district court’s judgment that Kenneth was
entitled to use reasonable force to do so. For the reasons that
follow, we affirm the judgment of the district court.

                                I

     Karen and Kenneth Feld are estranged siblings. 1 In
September 2007, their aunt passed away. Despite their
difficult history, Kenneth invited his sister to attend the shiva
— a Jewish mourning ritual — at the condominium he owned
and where his aunt had lived, in the Colonnade, a high-rise
condominium building in the Cathedral Heights neighborhood
of Washington, D.C. On the second night of the shiva, Karen
began to feel ill and walked into the kitchen. When she
headed towards the adjacent bedroom, Kenneth’s security
guards blocked her way. Karen threw a wine glass at one of
them and began screaming profanities. Kenneth ordered the
guards to remove Karen from his condominium. She did not
go willingly. Kenneth tried to calm Karen in the hallway
outside, but when she continued screaming and tried to hit
him, Kenneth told the guards to take her out of the building as
well. One of the guards did so.




    1
       To avoid the confusion that may come from referring to the
parties by the last name they share, we use their first names.
                               3
     As relevant to this appeal, Karen sued Kenneth for
assault, battery, and false imprisonment. 2 Kenneth counter-
claimed that Karen had trespassed on his property. On the eve
of trial, in what was effectively a motion for summary
judgment, Karen asked the court for judgment as a matter of
law on her claims arguing that Kenneth had no right to
remove her from the common areas of the building
let alone use force to do so. Pl.’s Trial Br.
11-13. The district court denied her motion, holding that
“[u]nder District of Columbia law, a condominium owner has
an undivided interest in the common areas of a condominium
building” and “no persuasive authority in the District of
Columbia preclud[es] a condominium owner from using force
to eject a trespasser from the building’s common areas.”
Pretrial Order 4.

     At the close of evidence at trial, Karen did not renew her
legal argument about the use of force in a motion for
judgment as a matter of law under Rule 50(a) of the Federal
Rules of Civil Procedure. The case went to the jury, which
found against Karen on her claims and against Kenneth on
his. Neither party filed for relief under Rule 50(b). On appeal,
Karen concedes that Kenneth could lawfully remove her from
the common areas of the building but challenges the district
court’s determination that he could use force to do so.
Kenneth filed an appeal conditioned on our reversing the
judgment against Karen. Because we affirm the district court,
we need not address his arguments.




    2
      She also sued Feld Entertainment Inc., of which Kenneth is
Chairman and Chief Executive Officer, on the same grounds. Karen
dismissed her claims against the company before trial.
                               4
                               II

     As we will ultimately show in only a sentence or two
below, Karen’s appeal is without merit and easily rejected.
But before we can reach the merits of any appeal, we must be
assured of our jurisdiction, Dominguez v. UAL Corp., 666
F.3d 1359, 1362 (D.C. Cir. 2012), which Kenneth challenges.
He contends that we cannot consider Karen’s argument that
D.C. law does not permit a condominium owner to use force
to exclude another from the building’s common areas because
she failed to press that point, rejected at summary judgment,
in a Rule 50 motion. Karen counters that she was not required
to raise the issue again because it presents a purely legal
question.

     It is true that we are powerless to review a challenge to
the legal sufficiency of evidence that was rejected at summary
judgment and not brought again in a Rule 50 motion. Ortiz v.
Jordan, 131 S. Ct. 884, 892 (2011); Unitherm Food Sys., Inc.
v. Swift-Eckrich, Inc., 546 U.S. 394, 405 (2006). But the
Supreme Court has left open the question whether the same
rule applies to preserving “purely legal” arguments that were
rejected at summary judgment. See Ortiz, 131 S. Ct. at 892
(declining to address this issue as unnecessary to the holding).
At least six circuits have said it does not. See Houskins v.
Sheahan, 549 F.3d 480, 489 (7th Cir. 2008); Banuelos v.
Constr. Laborers’ Trust Funds for S. Cal., 382 F.3d 897,
902-03 (9th Cir. 2004); Rothstein v. Carriere, 373 F.3d 275,
284 (2d Cir. 2004); United Techs. Corp. v. Chromalloy Gas
Turbine Corp., 189 F.3d 1338, 1344 (Fed. Cir. 1999);
McPherson v. Kelsey, 125 F.3d 989, 995 (6th Cir. 1997);
Ruyle v. Cont’l Oil Co., 44 F.3d 837, 841-42 (10th Cir. 1994).
We agree.
                               5
     The rationale for requiring a Rule 50 motion does not
apply to purely legal questions. A Rule 50 motion preserves
for appeal a challenge to the legal sufficiency of the evidence
because the denial of summary judgment is not the final word
on that question, Ortiz, 131 S. Ct. at 891, but merely “a
prediction that the evidence will be sufficient to support a
verdict in favor of the nonmovant,” Chemetall GMBH v. ZR
Energy, Inc., 320 F.3d 714, 718 (7th Cir. 2003). The accuracy
of that prediction becomes irrelevant once trial has occurred
because “the full record developed in court supersedes the
record existing at the time of the summary judgment motion.”
Ortiz, 131 S. Ct. at 889. In other words, once evidence is
presented at a trial, any challenge to evidentiary sufficiency at
summary judgment becomes moot. See Rekhi v. Wildwood
Indus., Inc., 61 F.3d 1313, 1318 (7th Cir. 1995) (“[T]he
principle that an order denying summary judgment is rendered
moot by trial and subsequent judgment on the merits is
intended for cases in which the basis for the denial was that
the party opposing the motion had presented enough evidence
to go to trial.”). On appeal, there would be no reason to “step
back in time” to determine whether the evidence was
sufficient for summary judgment. Chemetall, 320 F.3d at 719.
That question has been overtaken by events — the trial.

    But this justification does not apply when the district
court rejects a purely legal argument at summary judgment.
Had Karen raised her legal argument again in a Rule 50
motion, the district court would have been faced with
precisely the same question she raised before trial. No
changed facts or credibility determinations at trial could alter
whether D.C. law permits a condominium owner to use force
to exclude another from the building’s common areas. See
Wilson v. Union Pac. R.R. Co., 56 F.3d 1226, 1229 (10th Cir.
1995) (“A critical distinction exists between summary
judgment motions raising the sufficiency of the evidence to
                                  6
create a fact question for the jury and those raising a question
of law that the court must decide. Where a motion for
summary judgment based on an issue of law is denied,
appellate review of the motion is proper even if the case
proceeds to trial and the moving party fails to make a
subsequent Rule 50 motion.” (citation omitted)).

      At least two circuits have taken the opposite approach
and require a Rule 50 motion to preserve for appeal any issue
first raised in a motion for summary judgment. See Ji v. Bose
Corp., 626 F.3d 116, 128 (1st Cir. 2010); Chesapeake Paper
Prods. Co. v. Stone & Webster Eng’g Corp., 51 F.3d 1229,
1235 (4th Cir. 1995). 3 The Fourth Circuit has explained that
the distinction we make would require courts “to engage in
the dubious undertaking of determining the bases on which
summary judgment is denied and whether those bases are
‘legal’ or ‘factual.’” Chesapeake, 51 F.3d at 1235. It is no
doubt true that determining whether an issue is based in law
or fact or some combination of the two is sometimes
“vexing,” Pullman-Standard v. Swint, 456 U.S. 273, 288
(1982), and prudent counsel will make sure to renew their
arguments in a Rule 50 motion. But it is equally true that
there are cases in which it is clear the appellant has raised a
pure issue of law, divorced from any dispute over the facts.
See Chemetall, 320 F.3d at 719-20. And there is no question
that the issue here was purely legal. Whether D.C. law
permits a condominium owner to use force to exclude another
individual from the building’s common areas does not depend

     3
       The Fifth and Eighth Circuits appear not to have settled on a
position. Compare Becker v. Tidewater, Inc., 586 F.3d 358, 365 n.4
(5th Cir. 2009) (embracing the “purely legal” exception), and White
Consol. Indus., Inc. v. McGill Mfg. Co., 165 F.3d 1185, 1190 (8th
Cir. 1999) (same), with Black v. J.I. Case. Co., 22 F.3d 568, 571
n.5 (5th Cir. 1994) (rejecting it), and Metro. Life. Ins. Co. v. Golden
Triangle, 121 F.3d 351, 354 (8th Cir. 1997) (same).
                               7
on the record and turns on no facts. Karen’s pretrial motion
presented the issue as a “question of law,” Pl.’s Trial Br. 11,
and the district court treated it as such. After reviewing
statutes and cases, the district court held that D.C. law permits
a condominium owner to use reasonable force in ejecting a
trespasser from the common areas of a condominium
building. Pretrial Order 4. Nothing took place at trial that
would have required the district court to revisit its analysis.

     Kenneth raises an additional reason to require a Rule 50
motion. Had Karen made such a motion and succeeded,
Kenneth could have put on evidence that the Colonnade had
actually authorized his use of force. But Kenneth has lost no
opportunity to present relevant evidence. Were we to agree
with Karen’s view of the law, the district court would be free
to permit additional discovery as necessary on remand.

     We conclude that we have jurisdiction to hear Karen’s
legal argument because we hold a Rule 50 motion is not
required to preserve for appeal a purely legal claim rejected at
summary judgment.

     As we forecast at the outset, the merits of Karen’s appeal
are straightforward. She concedes that Kenneth could remove
her from the common areas (an argument she lost at the
district court), but maintains that he was not privileged to use
force in doing so. Appellant’s Reply Br. 15-16. This position
is untenable. Under District of Columbia law, the right to
exclude another from one’s property includes the right to use
reasonable force. See Person v. Children’s Hosp. Nat’l Med.
Ctr., 562 A.2d 648, 650 (D.C. 1989) (“[W]e now adopt the
rule . . . that a possessor of land has a qualified privilege to
use force to remove someone else from the property.”).
Contrary to Karen’s argument, given the findings of the
district court, we have no reason to conclude that the District
                              8
of Columbia Court of Appeals would carve out an exception
to this rule for condominium owners who seek to exclude
persons from common areas. See Shaw v. Marriot Intern.,
Inc., 605 F.3d 1039, 1042-43 (D.C. Cir. 2010) (“Our
duty . . . is to achieve the same outcome we believe would
result if the District of Columbia Court of Appeals considered
this case.”).

                              III

    For the foregoing reasons, the district court’s judgment is

                                                     Affirmed.